  Case 14-21724         Doc 87     Filed 10/02/18 Entered 10/02/18 13:15:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21724
         Belinda Y Roberts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/10/2014.

         2) The plan was confirmed on 12/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/28/2017.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-21724        Doc 87       Filed 10/02/18 Entered 10/02/18 13:15:04                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $31,937.56
       Less amount refunded to debtor                            $762.81

NET RECEIPTS:                                                                                   $31,174.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,304.09
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,804.09

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
America's Financial Choice       Unsecured         800.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured           0.00           NA              NA            0.00       0.00
BMW FINANCIAL SERVICES           Secured        3,952.00       4,326.98        3,952.00      3,952.00        9.42
BMW FINANCIAL SERVICES           Unsecured            NA           0.00          374.98          16.12       0.00
CAP ONE                          Unsecured         752.00           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured           0.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured         113.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00        732.00          732.00          35.41       0.00
COMMONWEALTH EDISON              Unsecured     10,500.00       2,922.28        2,922.28        172.86        0.00
ECAST SETTLEMENT CORP            Unsecured            NA         256.54          256.54          15.17       0.00
FIRST PREMIER BANK               Unsecured         600.00           NA              NA            0.00       0.00
FRANKLIN CREDIT MGMT             Unsecured     23,995.00            NA        91,616.51      5,913.34        0.00
FRANKLIN CREDIT MGMT             Secured              NA           0.00            0.00           0.00       0.00
FRANKLIN CREDIT MGMT             Secured       31,000.00     48,061.91        91,616.51           0.00       0.00
Franklin Credit Mngmnt           Secured             0.00           NA              NA            0.00       0.00
Franklin Credit Mngmnt           Unsecured            NA            NA              NA            0.00       0.00
HSBC BANK USA NA                 Secured              NA    235,539.06       236,388.14           0.00       0.00
HSBC BANK USA NA                 Secured              NA         849.08          693.90        693.90        0.00
INTERNAL REVENUE SERVICE         Priority      15,000.00     13,529.95        13,529.95     13,529.95        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA     17,059.09        17,059.09      1,101.07        0.00
LVNV FUNDING                     Unsecured         488.00        555.08          555.08          32.83       0.00
Marauder Corporation             Unsecured         227.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         164.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,056.00       2,813.58        2,813.58        181.60        0.00
SmithAmundsen LLC                Unsecured     94,747.32            NA              NA            0.00       0.00
WELLS FARGO BANK                 Secured       49,000.00           0.00            0.00           0.00       0.00
WELLS FARGO BANK                 Secured       63,348.00            NA              NA            0.00       0.00
WOLLEMI ACQUISITIONS LLC         Unsecured      9,704.00     11,108.53        11,108.53        716.99        0.00
WOLLEMI ACQUISITIONS LLC         Secured       16,875.00     14,730.78             0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-21724         Doc 87      Filed 10/02/18 Entered 10/02/18 13:15:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $328,004.65              $0.00              $0.00
       Mortgage Arrearage                                   $693.90            $693.90              $0.00
       Debt Secured by Vehicle                            $3,952.00          $3,952.00              $9.42
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $332,650.55          $4,645.90              $9.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $13,529.95         $13,529.95              $0.00
 TOTAL PRIORITY:                                         $13,529.95         $13,529.95              $0.00

 GENERAL UNSECURED PAYMENTS:                            $127,438.59          $8,185.39              $0.00


Disbursements:

         Expenses of Administration                             $4,804.09
         Disbursements to Creditors                            $26,370.66

TOTAL DISBURSEMENTS :                                                                      $31,174.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
